DOWNEY, Judge.
The City of Fort Lauderdale and its Board of Adjustment appeal from a final declaratory judgment of the circuit court finding that the City of Fort Lauderdale is estopped from enforcing its zoning ordinance against appellee.
When the building department refused to issue him a building permit, Michael E. Zealy appealed to the Board of Adjustment of the City of Fort Lauderdale and requested a variance. It appears the Board held a hearing, took testimony, received exhibits, and ultimately it denied the appeal and a variance. Zealy then filed a complaint in the circuit court alleging that he was seeking the issuance of a writ of certiorari directed to the Board of Adjustment and other relief.
In the. final judgment here for review the circuit judge made numerous findings of fact before concluding that the city was estopped to enforce its single family residence zoning restriction against ap-pellee’s multi-family use of his property. Of course that judgment is clothed with a presumption of correctness and the burden is upon the appellants to demonstrate error. But the only record furnished us is the complaint, answer, final judgment, notice of appeal, assignments of error, and *594directions to the clerk. From that record we are unable to determine whether the circuit court held a trial de novo or simply reviewed the record before the Board of Adjustment. In any event, the evidence upon which we might test the validity of the judgment appealed from is lacking, which precludes us from reviewing the matter.
For the foregoing reasons the judgment appealed from is affirmed.
OWEN and MAGER, JJ., concur.